DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best U.S. Patent No. 4,852,712.
Claim 1, Best teaches an expandable conveyor segment 12, comprising: an end frame 100; a plurality of x-bars 20 coupled with each side of the end frame, each x-bar 20 including: an outer bar 66 having a first, second, and third joint point at 58,60,62; and an inner bar having 22 a first, second, and third joint point at 58,60,62; wherein the inner bar 22 is movably coupled to the outer bar 66 by a double-shouldered spacer 64; and 
Claim 2, Best teaches each of the plurality of rollers 50 are coupled between the first joint point 58 of each outer bar 66 Fig. 4. 
Claim 3, Best teaches a plurality of support bars 48 coupled below the plurality of rollers 50 and coupled between the third joint points 62 of each inner bar 22 Fig. 12. 
Claim 4, Best teaches the outer and inner bars 66, 22 are rotatably coupled together Fig. 1. 
Claim 5, Best teaches double-shouldered spacer 64 includes a bolt and a washer, wherein each bolt includes at least one machined surface on one side thereof and the washer includes a protruding shoulder on both sides of the washer C6 L30-50. 
Claim 6, Best teaches a latch assembly Fig. 8, the latch assembly including at least: a latch assembly frame 148; at least one x-bar 20 for coupling the latch assembly to the end frame 100 of the conveyor segment 12; at least one roller 50 coupled between each side of the latch frame 148; and at least one latch at 32 (to hold, obtain as defined by Webster’s II Dictionary). 
Claim 7, Best teaches the at least one latch Fig. 8 includes an upper latch member 106, a stationary latch member 112, and a tie bar 64 at 108 coupled onto the upper latch member 106. 
Claim 8, Best teaches the latch Fig. 8 is coupled between the two sides of the latch frame 148 by a support bar of 18 positioned beneath the at least one roller 50 Fig. 9. 
Claim(s) 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlem U.S. Patent No. 3,584,731.

Claim 14, Dahlem teaches the at least one latch includes an upper latch member 76, a stationary latch member 74, and a tie bar 22 (connects to the upper latch member) coupled onto the upper latch member 76 Fig. 6. 
Claim 15, Dahlem teaches each of the plurality of rollers 16, 18 are coupled between the first joint point 36 of each outer bar 34. 
Claim 16, Dahlem teaches a plurality of support bars 42 coupled below the plurality of rollers 16,18 and coupled between the third joint points 36 of each inner bar 34 Fig. 4. 
Claim 18, Dahlem teaches double-shouldered spacer 38 includes a bolt and a washer, wherein each bolt includes at least one machined surface on one side thereof C3 L60-75. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Best U.S. Patent No. 4,852,712 in view of Best U.S. Patent No. 5,456,347.
Claim 9, Best does not teach as Best teaches a plurality of belts 38 positioned about the plurality of rollers 22,24,26 Fig. 9. It would be obvious to one of ordinary skill to use the configuration of Best (5,456,347) into the invention of Best (4,852,712) for additional control.
Claim 10, Best does not teach as Best teaches the each of the plurality of belts 38 is positioned about the plurality of rollers 22,24,26 on one end and about a plurality of pulleys 36 on an opposing end, wherein the belt 38 is configured to maintain constant tension about the plurality of rollers 22,24,26 and pulleys 38. It would be obvious to one of ordinary skill to use the configuration of Best (5,456,347) into the invention of Best (4,852,712) for additional control.

Claim 12, Best does not teach as Best teaches a controller of Fig. 12, the controller including a processor configured to receive signals from the photo sensor and activate a drive system coupled with the plurality of rollers 22,24,26 C8 L40-67. It would be obvious to one of ordinary skill to use the configuration of Best (5,456,347) into the invention of Best (4,852,712) for additional control.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlem U.S. Patent No. 3,584,731 in view of Best U.S. Patent No. 5,456,347.
Claim 17, Dahlem does not teach as Best teaches including a plurality of pulleys 36 positioned below the plurality of rollers 22,24,26 Fig. 9. It would be obvious to one of ordinary skill to use the configuration of Best into the invention of Dahlem for additional control.
Claim 19, Dahlem does not teach as Best teaches a photo sensor 42 configured to sense when an item is positioned on the plurality of rollers 22.24.26 C6 L15-25. It would be obvious to one of ordinary skill to use the configuration of Best into the invention of Dahlem for additional control.
Claim 20, Dahlem does not teach as Best teaches a photo sensor 42 configured to sense when an item is positioned on the plurality of rollers 22,24,26; and a controller Fig. 12, the controller including a processor configured to receive signals from the photo sensor 42 and activate a drive system coupled with the plurality of rollers 22,24,26. It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS